Citation Nr: 0904053	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-28 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a thoracolumbar muscle strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, denying the veteran's claim for a 
disability rating in excess of 20 percent for his 
thoracolumbar disability.  


FINDINGS OF FACT

The veteran's thoracolumbar muscular strain is manifested by 
pain and forward flexion from 0 degrees to, at worst, 40 
degrees; it is not manifested by ankylosis, forward flexion 
to 30 degrees or less, incapacitating episodes, or objective 
neurologic manifestations.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a thoracolumbar muscle strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
veteran in June 2004, prior to the initial RO decision that 
is the subject of this appeal.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and information in his 
possession to the RO and informed of the need to show a 
worsening of his disability to establish a claim for an 
increased disability evaluation.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 

The Board acknowledges that the above-described letters sent 
to the veteran do not fully meet the requirements of Vazquez-
Flores and are not sufficient as to content and timing, 
creating a presumption of prejudice.  The letters failed to 
inform the veteran of the specific criteria necessary to 
establish an increased disability rating under Diagnostic 
Code 5237.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the veteran was provided with the rating 
criteria for Diagnostic Code 5237 in an August 2005 statement 
of the case (SOC).  His claim was readjudicated in a March 
2007 supplemental statement of the case (SSOC).  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Based on the evidence above, the veteran can 
be expected to understand from the various letters from the 
RO what was needed to support his claim.

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in September 2004 and February 2007 and VA has 
obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  Significantly, the 
appellant has not identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The veteran is seeking a rating in excess of 20 percent for 
his service-connected thoracolumbar muscle strain.  

Under 38 C.F.R. § 4.71a, the General Rating Formula for 
Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome (IDS) Based on 
Incapacitating Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
............................ 40 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................... 20 percent

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Spinal injuries may also be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  The 
evidence of record does not suggest that the veteran has 
intervertebral disc syndrome, so whether a higher evaluation 
under that formula is warranted is not for consideration (in 
any event, the evidence does not indicate that the veteran 
has been prescribed bed rest for his back disability).  

In any event, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court discussed the applicability of 38 C.F.R. §§ 4.40 and 
4.45 to examinations of joint motion.  38 C.F.R. § 4.40 
listed several factors to consider in evaluating joints 
including inability to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss due to pain was 
a consideration, as well as weakness, which was an important 
consideration in limitation of motion.  38 C.F.R. § 4.40 
(2008).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal; (b) more 
movement than normal; (c) weakened movement; (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; (f) pain on movement, swelling, 
deformity or atrophy of disuse; instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  



Facts and Analysis

The veteran was originally granted service connection for a 
thoracolumbar muscle strain in a November 1977 rating 
decision.  A disability rating of 10 percent was assigned, 
effective from August 1977.  The veteran's disability rating 
was increased to 20 percent by the RO in July 1996, effective 
in March 1992.  VA received a claim for an increased 
disability evaluation from the veteran in May 2004.  The RO 
continued the veteran's 20 percent disability evaluation in a 
September 2004 rating decision, based on Diagnostic Code 
5237.  The veteran appealed this decision to the Board in 
August 2005, contending that he is entitled to a disability 
rating in excess of 20 percent.  However, upon review of the 
evidence of record, the Board concludes that the veteran is 
not entitled to a disability evaluation in excess of 20 
percent for any period of time since filing his claim.  

According to a March 2004 VA physical therapy record, the 
veteran reported experiencing pain all of the time.  In an 
April 2004 record, the physical therapist noted that the 
veteran had a cane but did not bring it with him.  The 
therapist also noted that the veteran had a normal gait and 
excellent joint mobility.  The veteran reported that he still 
worked full-time, and his back pain was aggravated by 
sitting, walking, standing and lifting.  A therapy note from 
May 2005 demonstrates that the veteran treated his back pain 
with heat, the application of a transcutaneous electrical 
nerve stimulation (TENS) device, and lumbar flexion and 
stabilization exercises.  

X-ray images were taken of the veteran's thoracolumbar spine 
in August 2004.  According to the radiology report, the 
veteran's lumbar spine had normal alignment with preserved 
vertical height of vertebral bodies and interspaces.  The 
radiologist concluded that X-ray images were negative and 
unremarkable, revealing no change since February 2003.  

The veteran was afforded VA examination in September 2004.  
The veteran reported that his back pain began while in 
service when he was doing heavy lifting while building 
bridges.  He reported that his pain increases while at work, 
as he has to repeatedly climb in and out of his truck to 
perform his duties as a waste management truck operator.  

Thoracolumbar spinal range of motion was measured at this 
examination as well.  Forward flexion was measured from 0 
degrees to 40 degrees (with pain at 40 degrees), extension 
was to 20 degrees, left lateral flexion was to 15 degrees, 
right lateral flexion was to 20 degrees, left lateral 
rotation was to 20 degrees and right lateral rotation was to 
10 degrees.  

The VA examiner noted that the veteran had recently begun to 
use a cane.  However, the veteran reported that this was to 
ease pressure off of his non-service connected left knee 
disorder rather than because of his back pain.  The examiner 
noted that the veteran had a mild scoliosis of the 
thoracolumbar spine with a convexity to the right.  The 
examiner concluded that the veteran's service-connected 
thoracolumbar back strain had increased in pain and 
disability.  

A magnetic resonance image (MRI) was taken of the veteran's 
lumbar spine in April 2005.  According to the radiologist, 
the MRI revealed multilevel annular bulges without neural 
compression of the lumbar spine.  There were also tiny focal 
disc protrusions at the L5-S1 level that did not appear to be 
compressing any neural elements.  

In May 2005, the veteran received psychiatric treatment on an 
outpatient basis for a psychiatric disorder not currently at 
issue.  The veteran reported to the psychiatrist that he 
continued to have daily pain in his back.  Additionally, the 
veteran indicated that he had pain into his knees as well.  
The etiology of this pain was not determined.  During 
psychiatric treatment in November 2005, the veteran reported 
that his back pain was aggravated due to his employment.  The 
record also contains a treatment record dated August 2005.  
According to this record, the veteran sought treatment for 
pain in his right hip.  The veteran reported experiencing 
pain that was radiating into his right buttock and his right 
posterior thigh.  An opinion was not offered as to the 
etiological manifestations of this pain either.  

The veteran has continued to attend physical therapy for his 
back throughout the pendency of his claim.  In April 2006, 
the veteran reported that he still experienced back pain that 
varies in severity.  He indicated that he had sought 
treatment from a chiropractor but this only made his pain 
worse.  He also indicated that he was no longer performing 
exercises to alleviate his back pain.  However, the veteran 
did report having a lumbar support and using a lumbar roll 
while driving.  His occupation was noted to be a trash truck 
operator.  The veteran reported that his pain was an 8 out of 
10 at the moment.  The physical therapist concluded that the 
veteran did not suffer from radiculopathy or bowel or bladder 
dysfunction.  

The veteran underwent his final VA examination in February 
2007.  The veteran reported having constant pain in his 
thoracic and lumbar spine area.  He described having stabbing 
pain that radiated down both of his legs approximately one 
time per week.  The veteran indicated that he used his TENS 
device several times per week.  He denied having any 
physician prescribed bed rest or hospitalization for his back 
disorder over the previous 12 months.  

The examiner concluded that the veteran suffered from pain, 
decreased range of motion, stiffness, weakness, and spasm due 
to his back disorder.  However, the veteran had no urinary 
problems, nocturia, numbness, leg or foot weakness, or bowel 
problems.  No diagnosis of radiculopathy was assigned, but 
the examiner did note the veteran's complaints of occasional 
bilateral lower extremity pain.  

Thoracolumbar spine ranges of motion were measured as part of 
this examination. Thoracolumbar forward flexion was to 50 
degrees (with pain at 50 degrees), extension to 30 degrees 
without pain, bilateral lateral flexion to 30 degrees and 
bilateral lateral rotation to 30 degrees.  The combined range 
of motion for the thoracolumbar spine was 200 degrees.   The 
examiner noted no additional loss of range of motion on 
repetition.  

The examiner further concluded that the veteran had no 
ankylosis of the spine.  There was also no evidence of 
scoliosis, lumbar lordosis or reverse lordosis.  However, the 
examiner concluded that the veteran's back disorder resulted 
in significant effects on the veteran's employment and 
ordinary daily activities.  Also, while the veteran reported 
pain into his lower extremities, the examiner found no 
evidence of impaired sensation or reflexes in the veteran's 
lower extremities.  

Finally, additional X-rays were taken as part of the February 
2007 VA examination.  X-rays of the lumbar spine revealed 
moderate levoscoliosis with rotary component.  There was no 
evidence of fracture or significant disc space narrowing.  
Comparing the X-ray to the previous X-rays of August 2004, 
the radiologist noted that the veteran was developing 
scoliosis, which suggested a possible muscle spasm.  

VA also received notes from the veteran's psychiatrist - one 
dated June 2004 and the other dated December 2004.  According 
to these notes, the veteran suffered from chronic back pain 
that is aggravated by his chronic depression.  They also note 
that the veteran was taking extensive medications that only 
provide some relief of the veteran's pain.  The psychiatrist 
concluded that the veteran's prognosis was poor, opining that 
the veteran's back condition was not expected to improve.  
However, it is unclear what evidence the psychiatrist relied 
on in making this determination.  Further, there is no 
evidence suggesting that the psychiatrist had sufficient 
training to offer such a medical conclusion.  As such, the 
Board does not find these letters to be persuasive.  

Based on the above evidence, the Board finds that the veteran 
is not entitled to the next-higher disability rating of 40 
percent.  As noted above, a 20 percent disability rating is 
appropriate when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or, the combined range of motion of 
the cervical spine not greater than 170 degrees, or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis

In the present case, forward flexion of the veteran's 
thoracolumbar spine was most recently shown to be to 50 
degrees due to pain.  Previously, in September 2004, as 
discussed above, such flexion was limited to 40 degrees.  
This evidence, therefore, indicates that the veteran is 
properly rated as 20 percent disabled, as forward flexion of 
the thoracolumbar spine is between 30 and 60 degrees.

The next-higher disability rating of 40 percent requires 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The veteran has forward flexion of the thoracolumbar 
spine to 50 degrees.  Also, the February 2007 VA examiner 
specifically noted that the veteran did not suffer from 
ankylosis.  As such, the next-higher disability rating of 40 
percent is not warranted for the veteran's thoracolumbar 
disability.  

As noted above, the Board must also evaluate any associated 
objective neurologic abnormalities, including but not limited 
to, bowel and bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

In this regard, the Board recognizes that the veteran 
described pain in his lower extremities during his February 
2007 VA examination and during May 2005 psychiatric 
outpatient treatment.  However, objective findings of 
neurologic components associated with the veteran's low back 
disability have not been shown on examination (Note (1) to 38 
C.F.R. § 4.71a requires objective evidence of neurologic 
manifestations).  Specifically, according to the February 
2007 VA examination, the veteran has normal sensations, 
reflexes, and no muscle atrophy.  Also, the April 2004 VA 
physical therapist concluded that the veteran did not suffer 
from radiculopathy or bowel or bladder dysfunction.  
Therefore, as the only evidence of neurological 
manifestations is subjective pain, which has not been 
medically linked to the veteran's back disability, a separate 
evaluation for neurological manifestations is not warranted.  

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board acknowledges the evidence of back pain.  
Furthermore, VA received letters from a Mr. H.M. in May 2004 
and June 2004 corroborating the veteran's complaints of back 
pain.  However, even considering the evidence of back pain, 
the Board finds that the veteran's low back disorder more 
nearly approximates the currently assigned 20 percent 
disability rating.  As noted, the veteran's flexion of the 
lumbar spine is limited 40 to 50 degrees, which warrants no 
more than a 20 percent rating based on orthopedic 
manifestations.  And, pain has been shown to start at 40 and 
50 degrees.  

Additionally, the veteran does not experience such a degree 
of pain and weakness that he must use assistive devices for 
ambulation or that he is incapable of performing his 
occupational duties.  There is a letter from the veteran's 
employer dated April 2004, suggesting that the veteran missed 
an extensive amount of work from 2001 to 2004.  However, this 
letter does not indicate why the veteran missed work, and as 
such, is not credible supporting evidence.  The next-higher 
rating of 40 percent for the thoracolumbar spine envisions a 
degree of impairment in excess of the veteran's current level 
of disability, with severely limited range of motion of the 
spine or the complete fixation of the spine at 0 degrees 
(favorable ankylosis).  Thus, the Board concludes that the 
current 20 percent rating for the service-connected 
thoracolumbar disorder adequately portrays any functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of his spinal disorder.  See DeLuca, 
supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained consistent throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability rating in excess of 20 percent for a 
thoracolumbar muscle strain must be denied.




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for a thoracolumbar muscle strain is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


